DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2021 has been entered.

 Status of Claims
This action is in reply to the amendments and remarks filed on 17 June 2021.
Claims 1, 17, 21, 22 have been amended. 
Claims 3, 14, 16, 19, 20 have been canceled.
Claims 1-2, 4-13, 15, 17-18, 21-22 are currently pending and have been examined.
Claims 1-2, 4-13, 15, 17-18, 21-22 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits the claims recite statutory subject matter.  Examiner respectfully disagrees.

Moreover, the standardizing of the insurance information does not seem to improve the model or the server in any way; the standardizing allows the information to be read by the server and machine learning model, which is what is frequently done when computer systems analyze data.  Claim 1 as a whole merely uses a server and machine learning models as tools to perform the abstract idea.  There is no improvement to the functionality of a computer.  Nor does is there a feedback loop with the trained model in order to keep the model up-to-date to keep up with new information.  Rather, claim 1 recites an abstract ideas and none of the limitations integrates the judicial exception into a practical application. 
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-2, 4-13, 15, 17-18, 21-22  have been fully considered and they are persuasive.  The rejection in the previous office action is withdrawn.

Claim Objections
Claims  1, 21, 22 are objected to because of the following informalities:  there are many different iterations of a first machine learning-trained waiver model and a second machine learning-trained waiver model (due to comma placement throughout the claims (e.g., a first, machine learning-trained, waiver model; the first machine learning-trained, waiver model; the first, machine-learning trained model)).  Please choose one way to write this phrase, and make the phrase uniform throughout the claims.  Appropriate correction is required.
Claims  1, 21, 22 are objected to because of the following informalities:  there are two different iterations of a “based on the one or more exception rules and associated with the property” and “based on the one or more exception rules and that is associated with the property” (see the second page of the independent claims; both versions are used interchangeably twice).  Please choose one way to write this phrase, and make the phrase uniform throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-13, 15, 17-18, 21-22 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four 
Under Step 2A Prong 1, with respect to Claims 1-2, 4-13, 15, 17-18, 21-22, the independent claims (Claims 1, 21, and 22) are directed, in part, to  A computer-implemented method executed by one or more processors, the method comprising: receiving, by one or more servers that are associated with a mortgage-issuing institution that imposes a requirement on borrowers to possess flood protection certificates, and through a feed that is associated with a borrower, insurance information associated with a property; standardizing the insurance information associated with the property according to one or more naming conventions; upon expiration of a scheduled timeline that is associated with the borrower, retrieving, by the one or more servers that are associated with the mortgage-issuing institution and from one or more servers that are associated with a government agency, one or more compliance rules related to the standardized insurance information; automatically determining, by the one or more servers that are associated with the mortgage-issuing institution, that the standardized insurance information has a non-compliant status for at least one of the one or more compliance rules; in response to determining that the insurance information has the non-compliant status for at least one of the one or more compliance rules, processing, by the one or more servers that are associated with the mortgage-issuing institution, the standardized insurance information, based on one or more exception rules that define an acceptable discrepancy between two or more terms of the standardized insurance information, to generate an exception waiver comprising a plurality of waiver parameters that includes a parameter that identifies the at least one of the one or more compliance rules for which the non-compliant status was automatically determined; generating, by the one or more servers that are associated with the mortgage-issuing institution and using at least some of the standardized insurance 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “processors,” “model,” “computer-readable medium,” “instructions,” “computers,” “computer program,” “servers,” “machine learning-trained waiver model,” “email module,” and “non-transitory computer storage medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and 
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a processor to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2, 4-13, 15, 17-18 are directed to explaining more about the rules, exceptions, statuses, insurance information.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include fundamental economic principles or practices (including insurance, mitigating risk), commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691